Citation Nr: 1107570	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in part, granted an initial 
noncompensable evaluation for bilateral hearing loss effective 
September 14, 2004.  Jurisdiction over the Veteran's case was 
subsequently transferred to the RO in Albuquerque, New Mexico.

In August 2009, the Veteran testified during a hearing at the RO 
in Phoenix, Arizona, before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.

In June 2010 and September 2010, the Board remanded this matter 
to the RO for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's bilateral hearing loss disability is manifested by 
no worse than a Level II hearing in the right ear and no worse 
than a Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The present claim arises from an appeal of the initial evaluation 
following the grant of service connection for bilateral hearing 
loss.  Courts have held that a claim is substantiated once 
service connection is granted, and, accordingly, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an August 2009 hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in 
December 2004 and June 2010 to evaluate the severity of his 
hearing loss disability.  The Board finds that the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and because 
they describe the hearing loss disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).   

As discussed in detail below, the most recent VA examination, in 
June 2010, does not thoroughly discuss the impact of the 
Veteran's hearing loss disability on his occupational and daily 
functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
However, there is no prejudice to the Veteran because the record 
includes extensive lay evidence addressing this topic.  
Furthermore, an addendum opinion in September 2010 indicated that 
there was no affect on daily functioning.  Moreover, given the 
objective audiologic testing of record, the disability picture is 
not determined to most nearly approximate a compensable rating, 
even accounting for the impact of the Veteran's hearing loss on 
his daily life and activities.

In February 2011, the Veteran's service representative's February 
2011 contended that a new VA examination is necessary.  The 
service representative's sole basis for this contention was that 
the September 2010 VA examination addendum did not adequately 
address the impact of the Veteran's hearing loss disability on 
his occupational and daily functioning, which, as discussed 
above, is not prejudicial to the Veteran in this case.  Moreover, 
neither the Veteran nor his service representative has asserted, 
nor does the evidence show, that his symptoms have materially 
increased in severity since the June 2010 evaluation.  See 38 
C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever 
VA determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the foregoing reasons, the Board finds no reason to remand 
for further examination.    

The Board also finds that there was substantial compliance with 
the September 2010 Board remand directives.  A remand by the 
Board confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Nonetheless, it is only substantial compliance, rather 
than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO returned the 
Veteran's claims file to the VA examiner who performed the June 
2010 VA audiology examination to request an addendum describing 
the effects of the Veteran's bilateral hearing loss disability on 
his occupational functioning and daily activities.  Following the 
Board's remand, this was accomplished in September 2010.  For the 
reasons explained in detail below, the Board finds that the 
September 2010 VA examination addendum substantially complies 
with the September 2010 Board remand directives.  Therefore, no 
further remand is necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that a compensable initial evaluation is 
warranted for his service-connected bilateral hearing loss 
disability.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection in 
September 2004.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in 
a Puretone Threshold Average for each ear.  Id.  The Puretone 
Threshold Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 C.F.R. 
§ 4.85.  Id.  This results in a score, expressed as a Roman 
numeral, for each ear.  Id.  The Roman numeral scores for both 
ears are then charted in Table VII of 38 C.F.R. § 4.85, and the 
intersection of the scores provides the percentage of disability.  
Id.

Exceptional patterns of hearing impairment, which cannot always 
be accurately assessed under the standards of 38 C.F.R. § 4.85, 
may be evaluated under the provisions of 38 C.F.R. § 4.86.  These 
provisions apply when either the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, 38 C.F.R. 
§ 4.86(a), or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. 
§ 4.86(b).  If either of these provisions applies, each ear is 
evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral 
designation for the ear with an exceptional pattern of hearing 
impairment is derived from Table VI or VIa, whichever results in 
the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next higher Roman numeral.  
See id.  (Here, the exceptional patterns do not apply, so the 
Veteran's hearing loss is rated by application of 38 C.F.R. 
§ 4.85.)  

Table VIa will also be applied when an examiner certifies that 
the use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In the present case, the Board finds that the Veteran's bilateral 
hearing loss, when evaluating his symptoms since September 2004 
under the pertinent rating criteria, does not meet the criteria 
for assignment of a compensable rating at any time during the 
rating period on appeal.

The pertinent evidence during the appellate period of review 
first includes results of a December 2004 VA audiological 
examination.  The VA examiner documented audiometry results as 
follows: 


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
30
60
60
41
LEFT
N/A
20
25
60
60
41

Speech recognition scores were 96 percent bilaterally.  The VA 
audiologist diagnosed high frequently sensorineural hearing loss 
(SNHL) bilaterally.  

Charting the December 2004 VA audiological examination results on 
Table VI of 38 CFR 4.85, results in a Roman Numeral I for each 
ear.  Either ear can be used as the poorer ear for 38 CFR 4.85's 
Table VII as they both equate to the same Roman Numeral.  A 0 
percent evaluation is derived from Table VII of 38 CFR 4.85 by 
intersecting row I, the right ear, with column I, the left ear.  

In March 2005, the Veteran wrote a statement in support of his 
claim describing his symptoms.  He explained that driving a car 
had become increasingly difficult over the years.  Also, 
entertainment was "almost out of question" due to loud and nigh 
pitch noises, he missed conversation in crowds, needed to wear 
ear cones at sporting events, and became "hyper" in noisy or 
crowded restaurants.  Moreover, he wrote, his wife had been 
denied the enjoyment of many social events due to his hearing 
problems.  Finally, he specified that he agreed with the December 
2004 VA examination report "on the condition of my ears."  

Several months later, in September 2005, the Veteran wrote 
another statement in support of his claim.  He explained that 
"sound levels" were taking a toll on him day-to-day, including by 
increasing his stress and decreasing his ability to feel 
comfortable.  

Then, in April 2008, the Veteran's wife wrote a statement in 
support of the claim.  She wrote that she and the Veteran would 
need to leave a social function many times because of the noise, 
which caused the Veteran stress.  He had to carry ear plugs.  
Yet, she emphasized, the Veteran had always made a great effort 
to not let the hearing loss disability interfere with or become 
burdensome in their married life.  

The evidentiary record next shows that the Veteran underwent an 
outpatient audiological consultation at VA in April 2008.  The 
Veteran complained of constant tinnitus.  Audiometric results 
were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
35
60
65
45
LEFT
N/A
25
30
65
65
46

Speech recognition scores were 92 percent right ear and 88 
percent left ear.  The VA audiologist concluded that the present 
audiological results were consistent with the December 2004 
audiological evaluation.  Hearing aids were offered, but the 
Veteran declined.  

Charting the April 2008 VA audiological evaluation results on 
Table VI of 38 CFR 4.85, results in a Roman Numeral II for the 
left ear and a Roman Numeral I for the right ear.  A 0 percent 
evaluation is derived from Table VII of 38 CFR 4.85 by 
intersecting row I, the better ear, with column II, the poorer 
ear.  

Subsequent evidence includes VA outpatient audiology records from 
November 2008 showing that the Veteran received hearing aids.  He 
underwent a follow-up hearing aid adjustment at VA in October 
2009.  The Veteran reported at that time that he was pleased with 
sound quality of the hearing aids.  

The Veteran testified at a Board hearing in August 2009.  He 
indicated that he had difficulty with television because if he 
turned the volume up loud enough so that he could hear it, he 
would become nervous.  Also, he could not attend sporting events 
or theater due to the sound environment.  He further explained 
that he needed to take two kinds of ear plugs with him when he 
went out socially.  With regard to conversation, he testified 
that he could not understand what was being said if he was in a 
room with two or more people, and he could only understand what 
was being said if people looked directly at him when talking.  
Also important, he testified that he last worked in 2004 driving 
a van delivering medical records.  The work was part-time and 
short-term.  He specifically testified that his hearing 
impairment had not prevented him from doing this more often, 
although he had to drive with the windows up and the radio off.

The most recent evidence of record consists of the results of a 
June 2010 VA audiological examination.  The VA examiner reported 
audiometer results as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
45
65
65
48.75
LEFT
N/A
25
30
70
65
47.5

Speech recognition scores were 88 percent right ear and 96 
percent left ear.  The audiologist diagnosed moderate to 
moderately severe SNHL in the right ear and mild to severe SNHL 
in the left ear.  The VA examiner determined that the Veteran's 
symptoms had significant effects on his occupation due to hearing 
difficulties.  In a September 2010 addendum, the VA examiner 
added that the Veteran's symptoms had no impact on his daily 
functioning.  

Charting the June 2010 VA audiological examination results on 
Table VI of 38 CFR 4.85, results in a Roman Numeral I for the 
left ear and a Roman Numeral II for the right ear.  The right ear 
is considered the poorer ear for 38 CFR 4.85's Table VII.  A 
noncompensable (zero percent) evaluation is derived from Table 
VII of 38 CFR 4.85 by intersecting row I, the better ear, with 
column II, the poorer ear.  

In summary, the pertinent evidence during the period of appellate 
review consists of VA outpatient audiological evaluation results, 
VA examination results, and lay statements from the Veteran and 
his wife.  Despite the impact on the Veteran's daily life, a 
compensable evaluation is not assignable because mechanical 
application of the rating schedule to the numeric designations of 
the audiometric evaluations results in a noncompensable 
evaluation.  Although credible and competent, the lay statements 
from the Veteran and his wife do not provide a basis for 
assigning a compensable schedular evaluation.  See Lendenmann, 
3 Vet. App. 345.  "Staged ratings" are not warranted because 
the schedular criteria for a compensable rating were not met at 
any time during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those elements has been satisfied, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate, because 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's bilateral hearing loss 
disability, as shown by the VA examination results and VA 
outpatient audiological evaluation results.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held 
that, unlike the rating schedule for hearing loss, the extra-
schedular provisions do not rely exclusively on objective test 
results to determine whether referral for an extra-schedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
the final examination report.  Id. at 455.

Here, the Board remanded the claim in September 2010 to obtain an 
addendum opinion from the June 2010 VA examiner addressing the 
Martinak concerns.  The VA examiner responded, as noted above, by 
indicating that the Veteran's hearing loss disability had 
significant effects on his occupation and no impact on his daily 
functioning.  

The Veteran's service representative emphasized in a February 
2011 Informal Hearing Presentation that the September 2010 VA 
examination addendum does not refer to any positive evidence of 
record discussing the effects of the Veteran's hearing loss 
disability on his occupational and daily functioning.  The Board 
acknowledges the conclusory nature of the September 2010 VA 
examination addendum.  There is no prejudice to the Veteran, 
however, because the examiner reviewed the record in its entirety 
at the time of the original examination and thus was aware of the 
impact the hearing loss had on the Veteran's daily life.  
Moreover, to the extent the examiner was not familiar with such 
information, 
the record contains written statements, and hearing testimony 
that thoroughly describe the effect of his hearing loss 
disability on his occupational functioning and daily activities, 
enabling the Board to fully evaluate the claim.  Moreover, the 
Veteran's service representative in the February 2011 Informal 
Hearing Presentation summarized the evidence of record addressing 
the impact of the Veteran's hearing loss disability addressing 
this topic.  Therefore, the September 2010 VA examination 
addendum, when considered collectively with the other evidence of 
record, contains sufficient evidence demonstrating the effect of 
the Veteran's hearing loss disability on his occupational 
functioning and daily activities.  

Nonetheless, this evidence fails to establish that the hearing 
loss disability presents an exceptional or unusual disability 
picture.  To the contrary, the Veteran wrote in an October 2004 
statement that "I can live w/my hearing condition."  Other 
evidence, such as the December 2004 VA examination, a July 2005 
VA outpatient record, and an August 2005 VA otolaryngology 
record, shows that the Veteran primarily attributed his 
difficulties to symptoms of tinnitus.  Furthermore, he 
specifically testified during his Board hearing that although he 
was retired at that time, his hearing loss had not impacted his 
occupational functioning when he last worked.  

For these reasons, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's hearing loss disability.  
Because it does not present an unusual or exception disability 
picture, referral for extraschedular consideration is not in 
order.


ORDER

An initial compensable evaluation for bilateral hearing loss is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


